                                       1   RICHARD L. PEEL, ESQ.
                                           Nevada Bar No. 4359
                                       2   ERIC B. ZIMBELMAN, ESQ.
                                           Nevada Bar No. 9407
                                       3   PEEL BRIMLEY LLP
                                           3333 E. Serene Avenue, Suite 200
                                       4   Henderson, Nevada 89074-6571
                                           Telephone: (702) 990-7272
                                       5   Facsimile: (702) 990-7273
                                           rpeel@peelbrimley.com
                                       6   ezimbelman@peelbrimley.com
                                           Attorneys for Plaintiff
                                       7   BRAHMA GROUP, INC.
                                       8

                                       9                               UNITED STATES DISTRICT COURT

                                      10                                        DISTRICT OF NEVADA
                                           BRAHMA GROUP, INC., a Nevada                CASE NO.: 2:18-CV-01747-RFB-GWF
                                      11   corporation,
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12                          Plaintiff,
    HENDERSON, NEVADA 89074




                                           vs.
        PEEL BRIMLEY LLP




                                      13
                                           TONOPAH SOLAR ENERGY, LLC, a                STIPULATION AND ORDER EXTENDING
                                      14   Delaware limited liability company; DOES    DEADLINE TO FILE RESPONSE TO
                                           I through X; and ROE CORPORATIONS I         TONOPAH SOLAR ENERGY, LLC’S
                                      15   through X,                                  MOTION FOR AN INJUNCTION AND TO
                                                                                       STRIKE [ECF 16]
                                      16                          Defendants.
                                      17
                                           TONOPAH SOLAR ENERGY, LLC a
                                      18   Delaware limited liability company; DOES
                                           I through X; and ROE CORPORATIONS I
                                      19   through X,

                                      20                          Counterclaimant,

                                      21   vs.

                                      22   BRAHMA GROUP, INC., a Nevada
                                           corporation
                                      23
                                                                  Counterdefendant.
                                      24

                                      25          Plaintiff/Counter-Defendant BRAHMA GROUP, INC. (“BGI”) and Defendant/Counter-

                                      26   Claimant TONOPAH SOLAR ENERGY, LLC (“TSE”) by and through their respective counsel

                                      27   stipulate and agree as follows:

                                      28   ///
                                       1           WHEREAS, TSE filed a Motion for an Injunction and Motion to Strike (“Motion”) on

                                       2   October 18, 2018 [ECF 16];

                                       3           WHEREAS, the deadline for BGI to file a Response to the Motion is Thursday, November

                                       4   1, 2018;

                                       5           WHEREAS, due to a scheduling conflict involving BGI’s counsel, TSE has agreed to

                                       6   extend the deadline for BGI to file its Response to the Motion through Monday, November 5,

                                       7   2018;

                                       8           IT IS THEREFORE STIPULATED AND AGREED that BGI’s Response to the Motion

                                       9   shall be due on November 5, 2018 and TSE’s Reply in Support of its Motion shall be due on

                                      10   November 16, 2018.

                                      11           IT IS SO STIPULATED this 1st day of November, 2018.
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12
    HENDERSON, NEVADA 89074




                                           PEEL BRIMLEY LLP                               WEINBERG, WHEELER, HUDGINS,
        PEEL BRIMLEY LLP




                                      13                                                  GUNN & DIAL, LLC
                                      14
                                                   /s/ Cary B. Domina, Esq.                      /s/ Colby L. Balkenbush, Esq.
                                      15   Richard L. Peel, Esq. (4359)                   D. Lee Roberts, Jr., Esq. (8877)
                                           Eric B. Zimbelman, Esq. (9407)                 Colby L. Balkenbush, Esq. (13066)
                                      16   Cary B. Domina, Esq. (10567)                   6385 S. Rainbow Blvd., Suite 400
                                           3333 E. Serene Avenue, Suite 200               Las Vegas, NV 89118
                                      17   Henderson, NV 89074-6571
                                           Telephone: (702) 990-7272                      Telephone: (702) 938-3838
                                      18   rpeel@peelbrimley.com                          lroberts@wwhgd.com
                                           ezimbelman@peelbrimley.com                     cbalkenbush@wwhgd.com
                                      19   cdomina@peelbrimley.com                        Attorneys for Defendant/Counterclaimant
                                           Attorneys for Plaintiff/Counter-Defendant      Tonopah Solar Energy, LLC
                                      20   Brahma Group, Inc.
                                      21

                                      22                                               ORDER

                                      23
                                                                          7th day of November, 2018.
                                                   IT IS SO ORDERED this _____

                                      24

                                      25
                                                                                       _________________________________________
                                      26                                                      U.S DISTRICT COURT JUDGE

                                      27

                                      28



                                                                                       Page 2 of 2
